Case 1:18-cv-00681-RJL Document 171-9 Filed 03/27/20 Page 1of3

EXHIBIT 8
Case 1:18-cv-00681-RJL Document 171-9 Filed 03/27/20 Page 2 of 3

Hall, Samuel

From: Larry Johnson <Icjohnsonl1@me.com>

Sent: Friday, November 15, 2019 1:56 PM

To: Gottlieb, Michael

Ce: Hall, Samuel; Meryl Governski; Eden Quainton
Subject: Re: Call?

Mike,

I do not see the need for a phone call. ve provided you everything I have in my possession as requested in the
subpoena and cannot add anything to that submission. The decision by Mr. Quainton to allow me to send the
emails with Ed Butowsky cleared up the only emails I did not provide with my original submission. Have a nice
weekend.

Larry Johnson

On Nov 15, 2019, at 11:20 AM, Gottlieb, Michael <MGottlieb@willkie.com> wrote:

Mr. Johnson,

While Mr. Quainton's participation is no longer required, we still have concerns with your production that
we would like to discuss with you at 3pm today. | expect it should be a brief call, but important to avoid
litigation.

Thank you,

Mike

Michael Gottlieb

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottliecb@willkie.com | vCard | www.willkie.com bio

From: Larry Johnson [mailto:lcjohnson1@me.com]
Sent: Friday, November 15, 2019 11:11 AM

To: Gottlieb, Michael <MGottliecb@willkie.com>
Subject: Call?

Now that the matter surrounding the Butowsky emails is resolved am | correct in assuming there is no
need for the 3pm phone call?
LJ

Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.

1
Case 1:18-cv-00681-RJL Document 171-9 Filed 03/27/20 Page 3 of 3
